Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		      ATTACHMENT TO INTERVIEW SUMMARY
As to the objected copolymer of claims 1, 8 and 12, applicant stated that “a copolymer of HD polyethylene modified with an anhydride” taught at page 5, lines 9-10 would make more sense than the examiners’ suggestion.  The examiner agreed with applicant.
Applicant asserted that newly proposed “from 14 to 16 volume percent of N,N’-ethylene-bis(stearamide)” would overcome the rejection since Carter (US 2014/0336034 A1) teaches 6% or 8% of N,N’-ethylene-bis(stearamide) in examples 1 and 2.
The examiner replied that Carter further teaches N,N’-ethylene-bis(stearamide alone or mixture thereof in [0133] and thus utilization of N,N’-ethylene-bis(stearamide alone as the surfactant in the examples 1 and 2 would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Applicant further asserted that the recited “from 14 to 16 volume percent” would not be obvious over “approximately 10% by volume of a surfactant taught in [0137] of Carter. 
 The examiner replied that the following case laws would make the instant “from 14 to 16 volume percent” obvious.  “When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Applicant had claimed “from 11 to 16 volume percent of a surfactant” in the original claim 1 and thus the examiner believes that either 11 volume percent or 14 volume percent would have yielded same or similar properties in the claimed binder composition.  Thus, a burden is on applicant to show any criticality (i.e. a new unexpected result) of the “14 volume percent” over the “approximately 10% by volume of a surfactant” taught by Carter.  Applicant may file 1.132 Declaration.
No agreement was reached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/May 26, 2021                                                 /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762